Case: 12-16257    Date Filed: 07/31/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16257
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:12-cr-00022-JSM-EAJ-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ALFREDO CORONADO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (July 31, 2013)

Before CARNES, BARKETT, and FAY, Circuit Judges.

PER CURIAM:

      Alfredo Coronado appeals his convictions for conspiracy to possess with

intent to distribute 50 grams or more of methamphetamine, in violation of 21
               Case: 12-16257    Date Filed: 07/31/2013   Page: 2 of 6


U.S.C. § 846 (Count 1), and possession with intent to distribute 50 grams or more

of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii) and 18

U.S.C. § 2 (Count 4). For the reasons set forth below, we affirm Coronado’s

convictions.

                                          I.

      At trial, several of Coronado’s codefendants testified that they had assisted

Coronado in distributing methamphetamine to others or knew that Coronado had

distributed methamphetamine to others. Henry Corona, Coronado’s nephew,

testified that he provided Coronado with methamphetamine that Corona had

obtained from a Georgia drug supplier and that Coronado assisted Corona in his

dealings with the supplier. Following the two-day trial, the jury found Coronado

guilty of Counts 1 and 4. The court sentenced Coronado to a total sentence of 240

months’ imprisonment.

                                         II.

      On appeal, Coronado argues that the evidence was insufficient to support his

convictions as to Counts 1 and 4. Coronado acknowledges that his codefendants

testified that Coronado supplied methamphetamine to others, but he challenges the

credibility of that testimony. Coronado further argues that there is no reliable

evidence that he ever possessed methamphetamine or intended to distribute

methamphetamine.


                                          2
              Case: 12-16257     Date Filed: 07/31/2013    Page: 3 of 6


      We review both a challenge to the sufficiency of the evidence and the

district court’s denial of a Fed.R.Crim.P. 29 motion for a judgment of acquittal de

novo. United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011). In

considering the sufficiency of the evidence, we view the evidence in the light most

favorable to the government, with all inferences and credibility choices made in the

government’s favor, and affirm the conviction if, based on this evidence, a

reasonable jury could have found the defendant guilty beyond a reasonable doubt.

Id. It is not necessary that the evidence presented at trial excludes every

reasonable hypothesis of innocence or is wholly inconsistent with every conclusion

except that of a defendant’s guilt. Id. We are “bound by the jury’s credibility

choices, and by its rejection of the inferences raised by the defendant.” United

States v. Peters, 403 F.3d 1263, 1268 (11th Cir. 2005).

      To sustain a conviction for conspiracy to distribute drugs, the government

must prove that “1) an agreement existed between two or more people to distribute

the drugs; 2) that the defendant at issue knew of the conspiratorial goal; and 3) that

he knowingly joined or participated in the illegal venture.” United States v.

Brown, 587 F.3d 1082, 1089 (11th Cir. 2009) (quotation omitted). The

government does not need to show that the defendant knew all of the details or

participated in every aspect of the conspiracy, only that the defendant “knew the

essential nature of the conspiracy.” United States v. Garcia, 405 F.3d 1260, 1269-


                                          3
               Case: 12-16257    Date Filed: 07/31/2013    Page: 4 of 6


70 (11th Cir. 2005) (quotation omitted). Whether the defendant knowingly

volunteered to join the conspiracy may be proven by inferences from the conduct

of the alleged participants or from circumstantial evidence of a scheme. Id. at

1270.

        To support a conviction under 21 U.S.C. § 841(a)(1), the government must

establish that the defendant (1) knowingly (2) possessed methamphetamine

(3) with intent to distribute it. See 21 U.S.C. § 841(a)(1); United States v. Faust,

456 F.3d 1342, 1345 (11th Cir. 2006). Knowledge, possession, and intent can be

proved by direct or circumstantial evidence. United States v. Poole, 878 F.2d
1389, 1391-92 (11th Cir. 1989). Intent to distribute can be proved circumstantially

from the quantity of drugs. Id. at 1392.

        Here, the evidence was sufficient to support Coronado’s conviction for

conspiracy to possess with intent to distribute 50 grams or more of

methamphetamine. Corona testified that he gave quantities of methamphetamine

to Coronado to sell and that Coronado assisted Corona in his dealings with a

Georgia drug supplier. Additionally, Corona testified that Coronado sold the

methamphetamine Corona gave him to others. Corona further testified that, on

October 18, 2011, Coronado received 8 ounces, or 224 grams, of

methamphetamine from the Georgia drug supplier, and Coronado and Robert

Harrelson were going to sell that methamphetamine. Coronado’s codefendants’


                                           4
              Case: 12-16257    Date Filed: 07/31/2013   Page: 5 of 6


testimony corroborated Corona’s testimony. Based on this evidence, a jury could

conclude that Coronado agreed with Corona and others to possess with the intent to

distribute 50 grams or more of methamphetamine. Coronado knowingly

participated in the conspiracy by meeting with the drug supplier and selling the

methamphetamine to others. Thus, the evidence was sufficient for the jury to have

found Coronado guilty of conspiracy.

      The evidence was also sufficient to support Coronado’s conviction for

possession with intent to distribute 50 grams or more of methamphetamine. As

discussed above, the testimony showed that, on October 18, Coronado received

methamphetamine, and he and Harrelson left together in a truck to sell that

methamphetamine. Law enforcement later stopped Harrelson’s truck and

discovered the eight ounces of methamphetamine, which was packaged in eight

separate bags, each of which contained one ounce of the drug. Trial testimony

showed that the quantity of methamphetamine discovered was consistent with

quantities commonly used for distribution, and intent to distribute can be proven

circumstantially from the quantity of drugs. See Poole, 878 F.2d at 1392. Thus,

the evidence showed that Coronado possessed with the intent to distribute 50

grams or more of methamphetamine. To the extent Coronado argues that his

codefendants’ testimony was not credible, we are bound by the jury’s credibility

choices and view the evidence in the light most favorable to the government. See


                                         5
              Case: 12-16257    Date Filed: 07/31/2013   Page: 6 of 6


Peters, 403 F.3d at 1268; Gamory, 635 F.3d at 497. Thus, the evidence was

sufficient to support Coronado’s convictions.

      For the foregoing reasons, we affirm Coronado’s convictions.

      AFFIRMED.




                                         6